Title: From George Washington to Antoine-Jean-Louis Le Bègue de Presle Duportail, 23 September 1783
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


                  
                     Dear Sir,
                     Rocky Hill Septr 23d 1783
                  
                  I was this day in conference with a Commee of Congress upon the subject of your letter to me of the 16th Instt—they discovered every disposition to relieve the the Gentln of your departmt from the state of uncertainty in wch they are at prest, but wished previous to their making a report to Congress to obtain your Sentiments more in detail upon a proper Peace establishment for the Engineering Line of the Army, agreeably to the Idea contained in your general observations which are now before Congress.  I know you will require more information than they, or I, can give you in the undecided state in which things now are before you can deliver a precise opinion but all the data I can give you to work upon, is, that we ought to maintain West Point as a Post—those which the British are to surrender to us—and such as it may be found necessary to establish West & So. West of them upon the most oeconomical plan.
                  The sooner you can favor the Comee (or me in their behalf) with your sentiments on this subject, the sooner the matter will be brought to a decision.  In the meantime, if you have it in your power, you would oblige me by giving me information of the names of the Gentn in yr departmt who are disposed to remain in this Country upon a Peace establishment.  I am Dr Sir Yr most Obedt Servt
                  
                     Go: Washington
                  
               